Citation Nr: 1644406	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to August 2, 2013, for the grant of service connection for loss of teeth 8 and 9 due to trauma.

2.  Entitlement to an effective date prior to May 6, 2010, for the grant of service connection for surgical scar, lumbar spine.

3.  Entitlement to a compensable evaluation for loss of teeth 8 and 9 due to trauma.

4.  Entitlement to a compensable evaluation for a service-connected surgical scar, lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 percent for history of degenerative arthritis of the lumbar spine with surgical repair of herniated discs times three. 



REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions issued in June 2010, September 2013, and May 2015, by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2013 the Board granted entitlement to an evaluation of 10 percent for left extremity radiculopathy and right extremity radiculopathy, denied entitlement to service connection for right ear hearing loss, and remanded the claim of entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

In April 2014 the Board relevantly denied ratings greater than 10 percent for right and left lower extremity radiculopathy, and remanded claims for an initial evaluation in excess of 10 percent for a low back disability and for service connection for a mouth disability.

In a May 2015 rating decision the RO granted service connection for loss of teeth 8 and 9 due to trauma and assigned a noncompensable evaluation effective August 2, 2013, and granted service connection for a surgical scar, lumbar spine, and assigned a noncompensable evaluation, effective May 6, 2010.  Thereafter in July 2015 the Veteran filed a notice of disagreement with regard to the initial evaluations and effective dates assigned.  

In July 2015 the Board remanded the issues for additional development with regard to the claim for a higher evaluation for the lumbar spine and for the Veteran to be afforded a Statement of the Case with regard to the issues of higher initial evaluations for loss of teeth and surgical scar and the issues of earlier effective date for the same.

The issue of entitlement to an initial evaluation in excess of 10 percent for history of degenerative arthritis of the lumbar spine with surgical repair of herniated discs times three is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for a mouth/dental disorder on August 2, 2013.

2.  The Veteran filed his claim for a back disability, based upon which the Veteran was ultimately granted service connection for surgical scar, on May 6, 2010.

3.  The lost teeth do not correspond with all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side being missing, and as the missing teeth, 8 and 9, have been restored by a suitable prosthesis.

4.  The Veteran's scar does not impact the face, head, or neck, is not deep, does not involve an area of 929 square centimeters or greater, and is not unstable or painful.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 2, 2013, for the grant of service connection for loss of teeth 8 and 9 due to trauma, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to May 6, 2010, for the grant of service connection for surgical scar, lumbar spine, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for a compensable disability rating for the loss of teeth 8 and 9 due to trauma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9913 (2015).

4.  The criteria for a compensable disability rating for a service-connected surgical scar, lumbar spine, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Veteran and his representative have not identified and claimed any deficiencies for which additional notification or development on remand is required.  The Board may then proceed with the claims that are ready for review.




II.  Effective Date

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If the claim is received within one year from the date of separation from service, the date of separation will be the date of the award.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

A.  Teeth

The Veteran seeks an effective date prior to August 2, 2013, for the grant of service connection for loss of teeth 8 and 9 due to trauma.

The Veteran's claim of entitlement to service connection for a mouth condition, due to teeth being knocked out, was received by VA on August 2, 2013.  The Veteran has been granted entitlement to service connection for loss of teeth 8 and 9 due to trauma effective August 2, 2013.  Therefore, the Veteran is in receipt of the earliest effective date available for the grant of service connection for loss of teeth 8 and 9 due to trauma, and the appeal is denied.

B.  Scar

The Veteran seeks an effective date prior to May 6, 2010, for the grant of service connection for surgical scar, lumbar spine.

The Veteran's claim of entitlement to service connection for a back condition was received by VA on May 6, 2010.  Thereafter, in a rating decision dated in June 2010 the Veteran was granted service connection for degenerative arthritis of the lumbar spine surgical repair of herniated discs times three, effective May 6, 2010.  The Veteran appealed the initial evaluation assigned for his back disability.  In a May 2014 rating decision, the Veteran was granted service connection for surgical scar, lumbar spine, effective May 6, 2010, as a residual of the surgical repair of the Veteran's service-connected degenerative arthritis of the lumbar spine.  As the effective date for the Veteran's scar was assigned as the same date as service connection for the Veteran's back disorder, whose surgery caused the scar, the Veteran is in receipt of the earliest effective date available for the grant of service connection for surgical scar and the appeal is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Teeth

The loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is covered under Diagnostic Code 9913.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Under that code, a noncompensable rating is warranted where the loss of masticatory surface can be restored by a suitable prosthesis.  A 10 percent rating is assigned when all upper anterior teeth are missing, all lower anterior teeth are missing, or all upper and lower teeth on one side are missing and cannot be restored by a suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.

Here, a noncompensable rating was granted due to the loss of teeth of 8 and 9 as related to the dental trauma occurring in service.  The noncompensable rating was based on the loss of teeth where the loss of masticatory surface could be restored by suitable prosthesis.  A higher rating is determined based on the loss of all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side are missing and cannot be restored by a suitable prosthesis.  

The Veteran was afforded a VA medical examination in September 2014.  The examiner found that upper teeth 3, 8, 9, 12, and 14, and lower teeth 17 and 30 were missing.  The examiner further found that the masticatory surfaces can be restored by a suitable prosthesis.  Panoramic/intraoral imaging showed missing teeth 8 and 9 replaced by a fixed partial denture (bridge) from tooth 7 to 10.  

As the lost teeth do not correspond with all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side being missing, and as the missing teeth, 8 and 9, have been restored by a suitable prosthesis, a compensable rating is not warranted under Diagnostic Code 9913 for the loss of teeth.

B.  Surgical Scar

The Veteran seeks entitlement to a compensable evaluation for surgical scar, lumbar spine.  The Veteran is currently evaluated pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118.  A 10 percent evaluation is warranted for a scar or scars of the head, face, or neck with one character of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 10 percent evaluation is warranted for a scar or scars that are deep and nonlinear and cover an area or areas of at least 39 square centimeters but less than 77 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent evaluation is warranted for superficial and nonlinear scar or scars that cover an area or areas of 929 square centimeters or more.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other effects of other scars, including linear scares, are to be evaluated under the diagnostic codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran was afforded VA medical examination in January 2014 and August 2014.  The Veteran was noted to have a scar related to his back disorder.  However, the scar was not painful or unstable, and did not have an area greater than 39 square centimeters.

The Veteran was afforded a VA medical examination in October 2015.  The examiner noted that the Veteran had a scar that was 7 by 0.5 centimeters in size that was well-healed and nontender to palpation.  The scar was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters, and was not located on the head, face, or neck.  

As the Veteran's scar does not impact the face, head, or neck, is not deep, does not involve an area of 929 square centimeters or greater, and is not unstable or painful, a compensable evaluation is not warranted and the claim is denied.

C.  Extraschedular

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected teeth and scar disabilities.  The Veteran's disabilities are manifested by teeth replaced by suitable prosthesis and a superficial, nonpainful, stable scar of less than 929 square centimeters.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has not asserted, nor does the evidence reflect, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.
Further, there is no medical evidence indicating that the Veteran's disabilities  combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

D.  TDIU

The record reveals that the Veteran was employed as of January 2014 and in October 2015 the Veteran reported that driving a truck may cause his back to hurt.  As the Veteran has not contended, nor does the evidence show that his teeth and scar disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An effective date prior to August 2, 2013, for the grant of service connection for loss of teeth 8 and 9 due to trauma, is denied.

An effective date prior to May 6, 2010, for the grant of service connection for surgical scar, lumbar spine, is denied.

A compensable evaluation for loss of teeth 8 and 9 due to trauma is denied.

A compensable evaluation for a service-connected surgical scar, lumbar spine, is denied.







REMAND

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the Veteran has been afforded VA examinations, including an examination in October 2015 pursuant to a Board remand, to evaluate the severity of his degenerative arthritis of the lumbar spine, none of the VA examinations completed to date have satisfied the requirement that such VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Accordingly, this claim must now be remanded for a new examination that satisfies the requirements discussed in the holding in Correia.

On remand, attempts must be made to obtain VA treatment records regarding the Veteran dated since October 2015.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA spine examination to determine the current severity of his degenerative arthritis of the lumbar spine disability.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of degenerative arthritis of the lumbar spine disability.  

The appropriate Disability Benefits Questionnaire (DBQs) corresponding to the applicable diagnostic criteria (38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243) should be filled out for this purpose, as appropriate.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Attention should be directed towards any associated objective neurological abnormalities, such as neuropathy, radiculopathy, or associated abnormalities of the bowel and bladder.  For any identified associated objective abnormalities, the severity of such abnormality should be described.   

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  All opinions must be supported by a rationale in a typewritten report.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


